Name: Commission Regulation (EEC) No 2155/92 of 29 July 1992 abolishing a countervailing charge on cucumbers originating in Poland
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 7. 92 Official Journal of the European Communities No L 214/33 COMMISSION REGULATION (EEC) No 2155/92 of 29 July 1992 abolishing a countervailing charge on cucumbers originating in Poland THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1754/92 (2), and in particular the first subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 2012/92 (3), introduced a countervailing charge on cucumbers origin ­ ating in Poland ; Whereas for cucumbers originating in Poland there were no prices for six consecutive working days ; whereas the conditions specified in Article 26 (1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of cucumbers originating in Poland can be abolished ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2012/92 is hereby repealed. Article 2 This Regulation shall enter into force on 30 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118, 20 . 5. 1972, p. 1 . O OJ No L 180, 1 . 7. 1992, p. 23. O OJ No L 203, 21 . 7 . 1992, p . 18 .